                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                      :
In re:                                                :
                                                      :     Chapter 11
                           1
Pancakes & Pies, LLC.                                 :
                                                      :     Case No. 19-11743 (JTD)
         Post-Effective Date Debtor.                  :
                                                            Re: Docket No. 793
                                                      :
                                                      :

                          FIFTH ORDER EXTENDING THE DEADLINE
                              TO OBJECT TO CERTAIN CLAIMS

                   Upon the motion (the “Motion”)2 of the Post-Effective Date Debtor seeking entry

of an order (this “Order”), extending the Administrative Claims Objection Deadline and the

Non-GUC Claims Objection Deadline by approximately one-hundred and eighty (260) days to

November 16, 2021, all as set forth more fully in the Motion; the Court having reviewed the

Motion and having heard the statements of counsel regarding the relief requested in the Motion

at the hearing (if any) before the Court (the “Hearing”); the Court having found that (i) the

Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated as of February 29, 2012, and paragraph 25 of the Confirmation Order, (ii) this is a core

proceeding pursuant to 28 U.S.C. § 157(b), (iii) venue is proper before this Court pursuant to 28

U.S.C. §§ 1408 and 1409, and (iv) notice of the Motion and Hearing was sufficient under the

circumstances; and this Court having determined that the legal and factual bases set forth in the

Motion establish good and sufficient cause for the relief requested;


1
  The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.
2
 Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to them in the
Motion.




RLF1 24962419v.1
                   IT IS HEREBY ORDERED THAT:

                   1.   The Motion is GRANTED as set forth herein.

                   2.   The Administrative Claims Objection Deadline and the Non-GUC Claims

Objection Deadline are hereby extended through and including November 16, 2021.

                   3.   This Order is without prejudice to the Post-Effective Date Debtor’s right

to request additional extensions of the Claims Objection Deadlines.

                   4.   Nothing herein shall impose a deadline on or otherwise limit the Post-

Effective Date Debtor’s rights to object, settle, or otherwise resolve the Motion of Liberty

Property Limited Partnership for Allowance and Payment of Administrative Expense Pursuant to

11 U.S.C. § 503(b)(1)(A) and 11 U.S.C. § 503(b)(9) [Docket No. 777].

                   5.   The Court shall retain exclusive jurisdiction over any and all matters

arising from or related to the implementation or interpretation of this Order.




         Dated: March 16th, 2021                         JOHN T. DORSEY
         Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE




                                                 2
RLF1 24962419v.1
